Exhibit 10.13


AMENDED AND RESTATED EQUITY PLEDGE AGREEMENT
by and among
SPEEDHAUL HOLDINGS, INC.
GOLD HORSE INTERNATIONAL, INC.
GLOBAL RISE INTERNATIONAL LIMITED
INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LIMITED (“IMJM REAL
ESTATE”)
and
SHAREHOLDERS OF IMJM REAL ESTATE
(English Translation)

 
This Amended and Restated Equity Pledge Agreement (hereinafter this “Agreement”)
is dated June 29, 2007,  and is entered into in Hohhot, China by and among
Speedhaul Holdings, Inc. (OTCBB: SPEH) (“Speedhaul”), Gold Horse International,
Inc. a company incorporated under the laws of the State of Nevada, the United
States (“Gold Horse”), Global Rise International Limited, a limited liability
company organized under the laws of the Cayman Islands and wholly-owned
subsidiary of Gold Horse (“Global Rise” or “Pledgee”), Inner Mongolia Jin Ma
Real Estate Development Company Limited, a limited liability company organized
under the laws of the PRC (“IMJM Real Estate”), with a registered address at No
44, Tongdao Road, South, Hui Ming District, Hohhot City, Inner Mongolia, China
010030, and the shareholders of IMJM Real Estate (“Pledgors”). The parties to
this Agreement are referred to collectively in this Agreement as the “Parties”.
 
RECITALS
 A.           Speedhaul is a public reporting corporation incorporated under the
laws of the State of New Jersey, the United States.
B.           Gold Horse is a Nevada corporation and wholly-owned subsidiary of
Speedhaul, pursuant to a share exchange agreement under which the shareholders
of Gold Horse and their assignees acquired 97% of the issued and outstanding
shares of Speedhaul (the “Transaction”).
 
 
 

--------------------------------------------------------------------------------

 
C.           Global Rise is a wholly owned subsidiary of Gold Horse.
D.           IMJM Real Estate is a company incorporated in Inner Mongolia,
China, and is engaged in hotel operation and management business (the
“Business”);
E.           The Pledgors collectively own over 100% of the equity interests of
IMJM Real Estate.
F.           Gold Horse and Jin Ma Real Estate had previously executed a
Consulting Services Agreement dated August 31, 2006 (hereinafter “Consulting
Services Agreement” or “Services Agreement”), based on which Jin Ma Real Estate
shall pay consulting and service fees (hereinafter the “Consulting Services
Fees” or “Services Fees”) to Global Rise for offering consulting and related
services.
H.           In order to ensure that Jin Ma Real Estate would perform its
obligations under the Consulting Services Agreement, and in order to provide an
additional mechanism for Gold Horse to enforce its rights to collect the
Consulting Services Fees from Jin Ma Real Estate, the Pledgors had executed a
Pledge Agreement, dated August 31, 2006, under which the Pledgors had agreed to
pledge all their equity interest in Jin Ma Real Estate as security for the
performance of the obligations of Jin Ma Real Estate under the Consulting
Services Agreement and the payment of Consulting Services Fees under such
agreement.
I.           In connection with the Transaction, the parties wish to amend and
restate the August 31, 2006 Pledge Agreement, which shall be amended and
restated in its entirety in the form of this Agreement.


NOW THEREFORE, Speedhaul, Pledgee, Jin Ma Real Estate and the Pledgors through
mutual negotiations hereby enter into this Agreement based upon the following
terms:
 
1.           Definitions and Interpretation.  Unless otherwise provided in this
Agreement, the following terms shall have the following meanings:
1.1           “Pledge” refers to the full content of Section 2 hereunder.
1.2           “Equity Interest” refers to all the equity interest in Jin Ma Real
Estate legally held by the Pledgors.
 
 
 

--------------------------------------------------------------------------------

 
1.3           “Term of Pledge” refers to the period provided for under Section
3.2 hereunder.
1.4           “Event of Default” refers to any event in accordance with Section
7.1 hereunder.
1.5           “Notice of Default” refers to the notice of default issued by
Pledgee in accordance with this Agreement.


2.           Pledge.  The Pledgors agree to pledge their equity interests in Jin
Ma Real Estate to Pledgee (“Pledged Collateral”) as a security for the
obligations of Jin Ma Real Estate under the Consulting Services
Agreement.  Pledge under this Agreement refers to the rights owned by Pledgee,
who shall be entitled to a priority in receiving payment by the evaluation or
proceeds from the auction or sale of the equity interest pledged by the Pledgors
to Pledgee.

3.           Term of Pledge.
3.1           The Pledge shall take effect as of the date when the Pledge of the
equity interest under this Agreement is recorded in the Register of Shareholder
of Jin Ma Real Estate.  The term of the Pledge shall last until two (2) years
after the obligations under the Consulting Services Agreement are fulfilled.
3.2           During the term of the Pledge, Pledgee shall be entitled to vote,
control, sell, or dispose of the pledged assets in accordance with this
Agreement in the event that Pledgors do not perform their obligation under the
Consulting Services Agreement and Jin Ma Real Estate fails to pay the Consulting
Service Fees in accordance with the Consulting Services Agreement.
3.3           During the term of the Pledge, Pledgee shall be entitled to
collect any and all dividends declared or paid in connection with the equity
interest.


4.  
Pledge Procedure and Registration

4.1           The Pledge under this Agreement shall be recorded in the Register
of Shareholders of Jin Ma Real Estate. The Pledgors shall, within 10 days after
the date of this Agreement, initiate the registration procedures with Beijing
Administration for Industry and Commerce concerning the Pledge.


 
 

--------------------------------------------------------------------------------

 
5.           Representation and Warranties of Pledgors.
5.1           The Pledgors are the legal owners of the equity interest pledged.
5.2           The Pledgors have not pledged the equity interest to any other
party, and or the equity interest is not encumbered to any other person except
for Pledgee.


6.           Covenants of Pledgors.
6.1           During the effective term of this Agreement, the Pledgors promise
to Pledgee for its benefit that the Pledgors shall:
6.1.1  Not transfer or assign the equity interest, create or permit to create
any pledges which may have an adverse effect on the rights or benefits of
Pledgee without prior written consent from Pledgee.
6.1.2  Comply with and implement laws and regulations with respect to the pledge
of rights; present to Pledgee the notices, orders or suggestions with respect to
the Pledge issued or made by the competent authority within five (5) days upon
receiving such notices, orders or suggestions; and comply with such notices,
orders or suggestions; or object to the foregoing matters at the reasonable
request of Pledgee or with consent from Pledgee.
6.1.3  Timely notify Pledgee of any events or any received notices which may
affect the Pledgor’s equity interest or any part of its right, and any events or
any received notices which may change the Pledgor’s any warranty and obligation
under this Agreement or affect the Pledgor’s performance of its obligations
under this Agreement.
6.2  The Pledgors agree that Pledgee’s right to the Pledge obtained from this
Agreement shall not be suspended or inhibited by any legal procedure launched by
the Pledgors or any successors of the Pledgors or any person authorized by the
Pledgors or any such other person.
6.3  The Pledgors promise to Pledgee that in order to protect or perfect the
security for the payment of the Services Fees, the Pledgors shall execute in
good faith and cause other parties who have interests in the Pledge to execute
all the title certificates, contracts, and perform actions and cause other
parties who have interests to take action, as required by Pledgee; and make
access to exercise the rights and authorization vested in Pledgee under this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
6.4  The Pledgors promise to Pledgee that they will execute all amendment
documents (if applicable and necessary) in connection with any registration of
the Pledge with Pledgee or its designated person (natural person or a legal
entity), and provide the notice, order and decision to Pledgee as necessary,
within a reasonable amount of time upon request.
6.5  The Pledgors promise to Pledgee that they will comply with and perform all
the guarantees, covenants, warranties, representations and conditions for the
benefits of Pledgee. The Pledgors shall compensate all the losses suffered by
Pledgee as a result of the Pledgors failing perform or fully perform their
guarantees, covenants, warranties, representations and conditions.
 
7.  
Events Of Default.

7.1  
The following events shall be regarded as the events of default:

7.1.1  This Agreement is deemed illegal by a governing authority in the PRC, or
the Pledgors are not capable of continuing to perform the obligations herein due
to any reason except force majeure;
7.1.2  Jin Ma Real Estate fails to make full payment of the Services Fees as
scheduled under the Service Agreement;
7.1.3  A Pledgor makes any materially false or misleading representations or
warranties under Section 5 herein, and/or the Pledgor breaches any warranties
under Section 5 herein;
7.1.4  A Pledgor breaches the covenants under Section 6 herein;
7.1.5     A Pledgor breaches the term or condition herein;
7.1.6  A Pledgor waives the pledged equity interest or transfers or assigns the
pledged equity interest without prior written consent of Pledgee;
7.1.7  Jin Ma Real Estate is incapable of repaying its general debt or other
debt;
 
 
 

--------------------------------------------------------------------------------

 
7.1.8  The property of a Pledgor is adversely affected causing Pledgee to
believe that the capability of the Pledgor to perform the obligations herein is
adversely affected;
7.1.9  The successors or agents of the Jin Ma Real Estate are only able to
perform a portion of or refuse to perform the payment obligations under the
Service Agreement;
7.1.10  The breach of the other terms by action or inaction under this agreement
by a Pledgor.
7.2  The Pledgor shall immediately give a written notice to Pledgee if the
Pledgor is aware of or discovers that any event under Section 7.1 herein or any
event that may result in the foregoing events has occurred or is likely to
occur.
7.3  Unless the event of default under Section 7.1 herein has been solved to
Pledgee’s satisfaction, Pledgee, at any time when the event of default occurs or
thereafter, may give a written notice of default to the Pledgor and require the
Pledgor to immediately make full payment of the outstanding Service Fees under
the Service Agreement and other payables or exercise other rights in accordance
with Section 8 herein.


8.  
Exercise of Remedies.

8.1           Authorized Action by Secured Party. The Pledgors hereby
irrevocably appoint Pledgee the attorney-in-fact of the Pledgors for the purpose
of carrying out the security provisions of this Agreement and taking any action
and executing any instrument that Pledgee may deem necessary or advisable to
accomplish the purposes of this Agreement.  If an event of default occurs, or is
continuing, Pledgee shall have the right to exercise the following rights and
powers:
(a)           Collect by legal proceedings or otherwise and endorse and/or
receive all payments, proceeds and other sums and property now or hereafter
payable on or on account of the Pledged Collateral;
(b)           Enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for the Pledged Collateral;
 
 
 

--------------------------------------------------------------------------------

 
(c)           Transfer the Pledged Collateral to its own or its nominee’s name;
(d)           Make any compromise or settlement, and take any action it deems
advisable, with respect to the Pledged Collateral;
(e)           Notify any obligor with respect to any Pledged Collateral to make
payment directly to Pledgee;
(f)           All rights of the Pledgors to exercise the voting and other
consensual rights it would otherwise be entitled to exercise without any action
or the giving of any notice shall cease, and all such rights shall thereupon
become vested in Pledgee;
(g)           All rights of the Pledgors to receive distributions with respect
to the Pledged Collateral which it would otherwise be authorized to receive and
retain shall cease and all such rights shall thereupon become vested in Pledgee;
and
(h)           The Pledgors shall execute and deliver to Pledgee appropriate
instruments as Pledgee may request in order to permit Pledgee to exercise the
voting and other rights which it may be entitled to exercise and to receive all
distributions which it may be entitled to receive.
The Pledgors hereby grant to Pledgee an exclusive, irrevocable power of
attorney, with full power and authority in the place and stead of the Pledgors
to take all such action permitted under this Section 8.1.  Such power of
attorney shall be effective, automatically and without the necessity of any
action (including any transfer of any Pledged Collateral) by any person, upon
the occurrence and continuance of an event of default.  Pledgee shall not have
any duty to exercise any such right or to preserve the same and shall not be
liable for any failure to do so or for any delay in doing so.
8.2           Event of defaults; Remedies.  Upon the occurrence of an event of
default, Pledgee may, without notice to or demand on the Pledgors and in
addition to all rights and remedies available to Pledgee, at law, in equity or
otherwise, do any of the following:
(a)           Require the Pledgors to immediately pay all outstanding unpaid
amounts due under the Consulting Services Agreement;
 
 
 

--------------------------------------------------------------------------------

 
(b)           Foreclose or otherwise enforce Pledgee’s security interest in any
manner permitted by law or provided for in this Agreement;
(c)           Terminate this Agreement pursuant to Section 11;
(d)           Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Pledged Collateral; and
(e)  Exercise any and all the rights and remedies of a secured party upon
default under applicable law.
8.3           Pledgee shall give a notice of default to the Pledgors when
Pledgee exercises its remedies under this Agreement.
8.4           Subject to Section 7.3, Pledgee may exercise its remedies under
this Agreement at any time after Pledgee gives a notice of default in accordance
with Section 7.3 or thereafter.
8.5           Pledgee is entitled to priority in receiving payment by the
evaluation or proceeds from the auction or sale of whole or part of the equity
interest pledged herein in accordance with legal procedure until the unpaid
Services Fees under the Services Agreement are repaid.
8.6           The Pledgor shall not hinder Pledgee from exercising its rights in
accordance with this Agreement and shall give necessary assistance so that
Pledgee may exercise its rights in full.


9.           Assignment.
9.1            The Pledgors shall not donate or transfer rights and obligations
herein without prior consent from Pledgee.
9.2           This Agreement shall be binding upon each of the Pledgors and his,
her or its successors and be binding on Pledgee and his each successor and
assignee.
9.3           Pledgee may transfer or assign his all or any rights and
obligations under the Service Agreement to any individual specified by it
(natural person or legal entity) at any time. In this case, the assignee shall
enjoy and undertake the same rights and obligations herein of Pledgee as if the
assignee is a party hereto. When Pledgee transfers or assigns the rights and
obligations under the Service Agreement, and such transfer shall only be subject
to a written notice serviced to Pledgors, and at the request of Pledgee, the
Pledgors shall execute the relevant agreements and/or documents with respect to
such transfer or assignment.
9.4           In the event of a change in control of Pledgee’s resulting in the
transfer or assignment of this agreement, the successor parties to the pledge
shall execute a new pledge contract.


 
 

--------------------------------------------------------------------------------

 
10.  
Formalities, Fees and Other Charges.

10.1           The Pledgors shall be responsible for all the fees and actual
expenses in relation to this Agreement including but not limited to legal fees,
cost of production, stamp tax and any other taxes and charges. If Pledgee pays
the relevant taxes in accordance with applicable law, the Pledgors shall fully
indemnify Pledgee such taxes paid by Pledgee.
10.2           The Pledgors shall be responsible for all the fees (including but
not limited to any taxes, formalities fees, management fees, litigation fees,
attorney’s fees, and various insurance premiums in connection with disposition
of Pledge) incurred by the Pledgors for the reason that the Pledgors fail to pay
any payable taxes, fees or charges for other reasons which cause Pledgee to
recourse by any means or ways.


11.  
Force Majeure.

11.1           “Force Majeure,” shall include but not be limited to acts of
governments, acts of nature, fire, explosion, typhoon, flood, earthquake, tide,
lightning, war, refers to any unforeseen events beyond the party’s reasonable
control and cannot be prevented with reasonable care.  However, any shortage of
credit, capital or finance shall not be regarded as an event beyond a Party’s
reasonable control.  The affected party by Force Majeure shall notify the other
party of such event resulting in exemption promptly.
11.2           In the event that the affected party is delayed in or prevented
from performing its obligations under this Agreement by Force Majeure, only
within the scope of such delay or prevention, the affected party will not be
responsible for any damage by reason of such a failure or delay of performance.
The affected party shall take appropriate means to minimize or remove the
effects of Force Majeure and attempt to resume performance of the obligations
delayed or prevented by the event of Force Majeure.  After occurrence of an
event of Force Majeure, when such event or condition ceases to exist, both
parties agree to resume the performance of this Agreement with their best
efforts.


 
 

--------------------------------------------------------------------------------

 
12.           Confidentiality. The parties of this agreement acknowledge and
make sure that all the oral and written materials exchanged relating to this
contract are confidential. All the parties have to keep them confidential and
can not disclose them to any other third party without other parties’ prior
written approval, unless: (a) the public know and will know the materials (not
because of the disclosure by any contractual party); (b) the disclosed materials
are required by laws or stock exchange rules; or (c) materials relating to this
transaction are disclosed to parties’ legal consultants or financial advisors,
however, who have to keep them confidential as well.  Disclosure of confidential
information by Employees or hired institutions of the parties is deemed as the
act by the parties, therefore, subjecting them to liability.

13.           Dispute Resolution.
13.1           This Agreement shall be governed by and construed in accordance
with the PRC law.
13.2           The parties shall strive to settle any dispute arising from the
interpretation or performance, or in connection with this Agreement through
friendly consultation.  In case no settlement can be reached through
consultation, each party can submit such matter to China International Economic
and Trade Arbitration Commission (“CIETAC”) for arbitration. The arbitration
shall follow the current rules of CIETAC, and the arbitration proceedings shall
be conducted in Chinese and shall take place in Beijing. Any resulting
arbitration award shall be final and binding upon the parties.

14.           Notices.  Any notice which is given by the parties hereto for the
purpose of performing the rights and obligations hereunder shall be in writing.
Where such notice is delivered personally, the time of notice is the time when
such notice actually reaches the addressee; where such notice is transmitted by
facsimile, the notice time is the time when such notice is transmitted. If such
notice does not reach the addressee on business date or reaches the addressee
after the business time, the next business day following such day is the date of
notice. The delivery place is the address first written above of the parties
hereto or the address advised in writing including via facsimile from time to
time.
 
 
 

--------------------------------------------------------------------------------

 
15.  Entire Contract.  All Parties agree that this Agreement constitute the
entire agreement of the Parties with respect to the subject matter therein upon
its effectiveness and supersedes and replaces all prior oral and/or written
agreements and understandings relating to this Agreement.
 
16.  Severability.  Any provision of this Agreement which is invalid or
unenforceable because of inconsistent with the relevant laws shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability, without affecting in any way the remaining provisions hereof.
 
17.  Appendices.  The appendices to this Agreement are entire and integral part
of this Agreement.
 
18.  Amendment or Supplement.
 
18.1           Parties may amend and supply this Agreement with a written
agreement, provided that such amendment shall be duly executed and signed by
Pledgee, Jin Ma Real Estate, and holders of a majority of the shares of Jin Ma
Real Estate held by the Pledgors, and such amendment shall thereupon become a
part of this Agreement and shall have the same legal effect as this Agreement.
18.2           This agreement and any amendments, modification, supplements,
additions or changes hereto shall be in writing and come into effect upon being
executed and sealed by the parties hereto.


19.           Language and Copies of the Agreement.  This Agreement has both an
English version and a Chinese version. Both versions are equally authentic.
Where a comparison of the authentic texts of both versions of this Agreement
discloses a difference in meaning, the meaning which best reconciles the texts,
having regard to the object and purpose of this Agreement shall be adopted. This
Agreement is executed by the Parties in counterparts, each Party holds one
counterpart, and each original has the same legal effect.
 


[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE




IN WITNESS WHEREOF each party hereto has caused this Agreement duly executed by
itself or a duly authorized representative on its behalf as of the date first
written above.


PLEDGEE:                                             Global Rise International
Limited


        By:           /s/ Liankuan Yang_________________
Liankuan Yang, Chief Executive Officer


IMJM REAL ESTATE:             Inner Mongolia Jin Ma Real Estate Development
Limited Company

        By:           /s/ Liankuan Yang__________________
Liankuan Yang, Chief Executive Officer
 
SPEEDHAUL:                                       Speedhaul Holdings, Inc.


        By:           /s/ Andrew Norins_________________
Andrew Norins, Chief Executive Officer
 
GOLD HORSE:                                    Gold Horse International, Inc.


        By:           /s/ Liankuan Yang_________________
Liankuan Yang, Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
PLEDGOR SIGNATURE PAGE


PLEDGORS:


SHAREHOLDERS OF JIN MA REAL ESTATE:
 
/s/ Yang Liankuan_________________
By: Yang Liankuan
(PRC ID Card No.: 150103570713017)
Shares of IMJM Real Estate owned by Yang Liankuan: 70%
 
/s/ Ma Runlan_____________________
By: Ma Runlan
(PRC ID Card No.: 150103600421102)
Shares of IMJM Real Estate owned by Ma Runlan: 15%.
 
/s/ Yang Yang_____________________
By: Yang Yang
(PRC ID Card No.: 150103820724052)
Shares of IMJM Real Estate owned by Yang Yang: 15%














 
 Appendix 1

RESOLUTIONS OF THE GENERAL SHAREHOLDERS’
MEETING OF INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LIMITED
WHEREAS, that certain significant shareholders of Inner Mongolia Jin Ma Real
Estate Development Company Limited (“Company”) have agreed to pledge their
shares of the company under an Amended and Restated Equity Pledge Agreement
dated June 29, 2007; and


WHEREAS, it is in the best interest of the Company for the shareholders to enter
into such Equity Pledge Agreement.


RESOLVED, that the pledge of shares held by the shareholders of the company
under the Equity Pledge Agreement is hereby approved.


This resolution was executed and submitted on June 29, 2007 by the undersigned
shareholders:
 
SHAREHOLDERS:


/s/ Yang Liankuan__________________
By: Yang Liankuan
(PRC ID Card No.: 150103570713017)
Shares of IMJM Real Estate owned by Yang Liankuan: 70%


/s/ Ma Runlan______________________
By: Ma Runlan
(PRC ID Card No.: 150103600421102)
Shares of IMJM Real Estate owned by Ma Runlan: 15%.


/s/ Yang Yang______________________
By: Yang Yang
(PRC ID Card No.: 150103820724052)
Shares of IMJM Real Estate owned by Yang Yang: 15%

